DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary Amendment filed on 12/20/2020.
Status of the Claims:
Claim(s) 1, 4-6, 8-10, 12-14, 17-19, 22-23 and 27 has/have been amended.
Claim(s) 3, 7, 11, 16, 20-21, 24 and 28-39 has/have been canceled.
Claim(s) 1-2, 4-6, 8-10, 12-15, 17-19, 22-23 and 25-27 is/are pending in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-10, 13-15, 17-19, 22-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0313401 to Rihn et al. (hereinafter Rihn) in view of US 2008/0278603 to Lee et al. (hereinafter Lee).

Regarding independent claim 1, Rihn teaches a system comprising 
an imaging device comprising a light sensing element comprising an array of pixels (imaging devices 110-1 and 110-2 capturing imaging area 102, see Fig. 1); 
a controllable illumination source (controllable light source 106, see Fig. 1 and par. [0022]); 
at least one hardware processor (processor 204, see Fig. 2); and 
a non-transitory computer-readable storage medium having stored thereon program instructions (computer readable media 206, see Fig. 2), the program instructions executable by the at least one hardware processor to: 
receive data representing light intensity values corresponding to a flicker pattern of a reference light source powered by an alternating current (AC) (controller 114 determines the pattern of illumination of the AC power light source with various sensors not shown, see par. [0028]), 
operate said controllable illumination source, based, at least in part, on said data (controller codes the flashing of the light source 106 to the flickering light, see pars. [0022, 0028]), 
capture, using said imaging device, a sequence of images of a scene illuminated, at least in part, by said controllable illumination source (captures plural images synchronizing the flash of the light source 106 with the shutter of image sensor 110-1, see pars. [0022, 0027]).
But Rihn fails to clearly specify “estimate an intensity value for at least one specified pixel in said array in each of said images in said sequence of images, and 
determine one or more characteristics of said AC, based, at least in part, on said estimating”.

determine one or more characteristics of said AC, based, at least in part, on said estimating (Fig. 4A shows a graph for a light source profile which show a characteristic of the AC of the light source, see par. [0070]. Fig. 5B shows a waveform graph of the light source estimation, see par. [0073])”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to flicker detection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above camera, as taught by Rihn, by combining Lee’s light source profile calculator.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce flicker as suggested by Lee (see par. [0017]).

Regarding claim 2, Rihn in view of Lee teaches the system of claim 1, wherein said one or more characteristics are selected from the group consisting of: 
a temporal point in said flicker pattern of said reference light source, a phase of said AC, phase changes of said AC, frequency fluctuations of said AC, amplitude of said AC, amplitude fluctuations of said AC, and nonlinearities in said AC (Fig. 5B shows a waveform graph of the light source estimation showing AC amplitudes, see par. [0073]).

Regarding claim 4, Rihn in view of Lee teaches the system of claim 1, wherein said data replicates a waveform of said flicker pattern of said reference light source (Fig. 5B replicates 5A which is the flicker of the AC light source, see par. [0073]).

Regarding claim 5, Rihn in view of Lee teaches the system of claim 1, wherein said estimating further comprises calculating relative temporal differences in said estimated intensity values of said at least one specified pixel in said sequence of images (Lee Fig. 4B shows the difference value per line of said estimated intensity of flicker).

Regarding claim 6, Rihn in view of Lee teaches the system of claim 1, wherein said scene is located outside a direct illumination area of said reference light source (Rihn par. [0023] teaches that the light source can be reflected or refracted, hence outside direct).

Regarding claim 8, Rihn in view of Lee teaches the system of claim 1, wherein said light sensor further comprises an optical module located in the optical path between said light sensor and said reference light source, wherein said optical module is configured to perform at least one of: 
amplify said light flux, focus said light flux, and direct said light flux (photographic lens 210 in the optical path is used to direct light to the CMOS image sensor, see Lee par. [0037] and Fig. 2).

Regarding claim 9, Rihn in view of Lee teaches the system of claim 1, wherein said at least one specified pixel corresponds to a location within a diffuse surface in said scene (Rihn teaches capturing a person’s head 104 which reflect light from the light sources which creates a diffuse surface, see Fig. 1).

Regarding claim 10, Rihn in view of Lee teaches the system of claim 1, wherein said imaging device further comprises a mask configured to expose said scene to said light sensing element in a spatially varying manner, and wherein said mask is a rolling shutter configured to expose rows of said light sensing element in a sequential manner, and said at least one specified pixel comprises a vertical or horizontal sequence of pixels (Lee Fig. 1A shows a rolling shutter diagram).

Regarding claim 13, Rihn in view of Lee teaches the system of claim 1, wherein said determining comprises detecting a phase of said AC current powering said reference light source (in order to apply the gain to correct flicker the AC current phase is detected, see Lee Fig. 5B that shows a waveform graph of the light source estimation showing AC amplitudes, see pars. [0073-0076]).

Regarding independent claim(s) 14-15, 17-19, 22-23 and 26, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1-2, 4-6, 8-10 and 13 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 27, claim(s) is/are drawn to the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Lee as applied to claim(s) 10 and 23 above, and further in view of WO 2011/053678 to Gu et al. (hereinafter Gu).

Regarding claim 12, Rihn in view of Lee teaches the system of claim 10, but fail to clearly specify “wherein said mask is configured to expose regions of said light sensing element in a random manner”.
However, Gu teaches a method and system for coded rolling shutter that “wherein said mask is configured to expose regions of said light sensing element in a random manner (uses a randomly coded exposure, see par. [0113])”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to rolling shutter control exposure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above camera, as taught by Rihn in view of Lee, by combining Gu’s randomly coded exposure calculator.  
One of ordinary skill in the art would have been motivated to do this modification in order to produce a skew-free images as suggested by Lee (see par. [0113]).

Regarding claim(s) 25, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 12 and is/are rejected for the same reasons used above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698